UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                           UNITED STATES

                                                     v.

                               Senior Airman PATRICK A. SHEA
                                     United States Air Force

                                          ACM S32225 (rem)

                                               6 May 2016

         Sentence adjudged 26 February 2014 by SPCM convened at Scott
         Air Force Base, Illinois. Military Judge: Joshua E. Kastenberg (sitting
         alone).

         Approved Sentence: Bad-conduct discharge, confinement for 4 months,
         reduction to E-1, and a reprimand.

         Appellate Counsel for Appellant:                 Colonel Randall G. Snow and
         Major Isaac C. Kennen.

         Appellate Counsel for the United States: Lieutenant Colonel Roberto
         Ramirez; Major Meredith L. Steer; and Gerald R. Bruce, Esquire.

                                                  Before

                             ALLRED, TELLER, and ZIMMERMAN
                                  Appellate Military Judges

                                     OPINION OF THE COURT
                                           UPON REMAND

          This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
                              under AFCCA Rule of Practice and Procedure 18.4.



TELLER, Senior Judge:

       Appellant was convicted, in accordance with his pleas, by a military judge sitting
alone, of one specification of disobeying a superior commissioned officer and two
specifications of assault consummated by a battery, in violation of Articles 90 and 128,
UCMJ, 10 U.S.C. §§ 890, 928. He was also convicted, contrary to his pleas, of one
specification of assault consummated by a battery and one specification of communicating
a threat, in violation of Articles 128 and 134, UCMJ, 10 U.S.C. §§ 928, 934.

        The court sentenced Appellant to a bad-conduct discharge, 4 months of
confinement, forfeiture of $750.00 pay per month for 4 months, reduction to E-1, and a
reprimand. The convening authority approved the bad-conduct discharge, confinement,
reduction, and reprimand. The convening authority did not approve the adjudged
forfeitures and waived the mandatory forfeitures under Article 58b, UCMJ, 10 U.S.C.
§ 858b, for the benefit of the Appellant’s dependent spouse and children.

       On appeal, Appellant argued that the Government failed to disclose certain
statements in the victim’s medical records that were favorable to the Defense. On 21 May
2015, this court issued a decision setting aside the conviction concerning Specification 3
of Charge I and reassessing the sentence. United States v. Shea, ACM S32225 (A.F. Ct.
Crim. App. 21 May 2015) (unpub. op.).

       Appellant then filed a petition for review with the Court of Appeals for the Armed
Forces. On 22 September 2015, our superior court granted review on the issue of whether
this court erred in reassessing Appellant’s sentence to the sentence adjudged by the court-
martial (which included forfeitures of pay), rather than the sentence approved by the
convening authority (which did not include forfeitures of pay). United States v. Shea, 75
M.J. 49 (C.A.A.F. 2015) (mem.). Our superior court affirmed our decision as to findings,
reversed as to sentence, and remanded the case for sentence reassessment based on the
affirmed findings of guilt. Id.1

                                                  Background

       The charges in this case arose out of an abusive relationship between Appellant and
his wife. Appellant was arrested in November 2013 after striking his wife and brandishing
a knife during an argument. For this incident, Appellant was found guilty of assault
consummated by a battery and communicating a threat.

       In addition to the November 2013 incident, Appellant was also convicted of
assaulting his wife twice during the fall of 2011.2 One specification alleged he struck her
on the back with his hand. The other specification, which this court set aside, alleged
Appellant threw a baby bottle at his wife, causing a bruise on her hip. The trial counsel
did not specifically reference this latter assault (Specification 3 of Charge I) at all in the
sentencing argument. The Government instead emphasized the violent incident from


1
  On remand, Appellant filed a brief raising an additional issue asserting unreasonable post-trial delay. We do not
consider that contention. “If [the Court of Appeals for the Armed Forces] remands a case to [a service Court of
Criminal Appeals], that court can only take action that conforms to the limitations and conditions prescribed by the
remand.” United States v. Montesinos, 28 M.J. 38, 44 (C.M.A. 1989).
2
  Appellant was acquitted of an additional assault alleged to have occurred during that period .


                                                         2                                      ACM S32225 (rem)
November 2013, as well as Appellant’s failure to improve his behavior after receiving
nonjudicial punishment for other assaults on his wife earlier in 2013.

                                  Sentence Reassessment

       Applying the analysis set forth in United States v. Winckelmann, 73 M.J. 11
(C.A.A.F. 2013); United States v. Buber, 62 M.J. 476 (C.A.A.F. 2006); United States v.
Moffeit, 63 M.J. 40 (C.A.A.F. 2006); and United States v. Sales, 22 M.J. 305 (C.M.A.
1986), and carefully considering the entire record and the totality of the circumstances, we
are confident that we can reassess the sentence. There has not been a change in the penalty
landscape, the trial was before a military judge alone, Specification 3 of Charge I was not
a significant factor in sentencing, and the remaining offenses are ones with which we have
experience and familiarity. Therefore, we are confident that we can reliably determine
that, even if Specification 3 of Charge I had been dismissed at trial, the military judge
would have imposed a sentence of at least a bad-conduct discharge, 4 months of
confinement, reduction to E-1, and a reprimand.

                                        Conclusion

       Consistent with our prior opinion in this case and our superior court’s affirmance,
the finding of guilty of Specification 3 of Charge I is set aside. See United States v. Shea,
ACM S32225 (A.F. Ct. Crim. App. 21 May 2015) (unpub. op.); United States v. Shea, 75
M.J. 49 (C.A.A.F. 2015). All other findings are affirmed.

       The findings, as modified, and the sentence, as reassessed, are correct in law and
fact and no error materially prejudicial to the substantial rights of Appellant occurred.
Articles 59(a) and 66(c), UCMJ, 10 U.S.C. §§ 859(a), 866(c). They are, accordingly,
AFFIRMED.



              FOR THE COURT



              LEAH M. CALAHAN
              Clerk of the Court




                                             3                              ACM S32225 (rem)